Title: To Thomas Jefferson from Joseph Barnes, 3 January 1807
From: Barnes, Joseph
To: Jefferson, Thomas


                        
                            Jan. 3rd 1807
                        
                        The inclosed having been a few minutes too late for the Vessel by which it was intended to be sent, affords
                            me the honor of again thus to make my respects to our worthy President of the United States, Mr. Jefferson; and of
                            Suggesting, that no final result had Since occurred; but that the Latest advice thro’ the medium of the Chafhausen Gazette
                            purports, that the Division of Russians who had advanced to Warsaw retired, on the approach of the French, beyond the
                            Vistula, where the Russians had form’d a Grande Line consisting of 250,000 Russians & about 60,000 Prussians and that
                            the French had form’d a Grande Line Parallel at 6 to 10 Leagues distance, in superior force—Consequently the Destiny of Europe will soon be decided, & the presumption is from all circumstances in favor of
                            the French; as they are Superior in numbers, & Military Skill—The Season alone is in favor of the Russians—a Short time
                            however will relieve us from Suspense.
                        The Govt. of Etruria has issued an order for the Execution of the famous Decree, of Napoleon le
                            Grande, as per enclosed, in consequence all the English found have
                            been compelled to give their Parale de honour not to Leave the place, and all persons to report,
                            under severe penalties, any British goods or property they may respectively Possess—and tis presumed a domiciliary Visit
                            will follow—
                        The French Corsaires are ordered to Visit all Vessels bound to or from this Port, & Many have already
                            been taken into Porto-Farrajo—tho’ no American as yet.—
                        Tis with much concern I learn from Several quarters that an Insurrection had
                            Manifested itself in Kentuckey! hope however it may not prove true—Should nevertheless any disappointed desparado have had the Audacity to attempt to excite Commotion amongst the only free People on the Globe, he Ought to be immediately Proscribed, and a high reward offered for his head, as an example in future.—
                        While I feel the most Sensible regret at learning that our Worthy President had been much indisposed, I
                            felicitate myself & fellow Citizens on finding the happy change to a State of Convalescence—Wishing that he may Long
                            enjoy a perfect State of health to promote & establish by the aid of his exertions & influence those Principles which
                            may rid us of all National debt, (the curse of all Countries where it exists), and perpetuate our happy Constitution; &
                            thus ensure & perpetuate the felicity of a free People, I have the honor to be in great haste 
                  Mr Jefferson, your obedt.
                            Sevt. at Command
                        
                            J: Barnes
                            
                        
                        
                            P.S. Since writing the above we learn from the Genoa Gazette that Napolion had advanced to Warsaw, &
                                that his Armies were advancing on.
                            Mr Jefferson would do well to recommend all the American Merchant Vessels to Arm, & defend
                                themselves against all Pirates or Small Corsaires, to avoid the evils resulting from being taken into Ports &
                                detained unjustly—from the ignorance of the Masters of Such Corsaires.
                            Tho’ I cannot Solicit the further Patronage ’till I Shall have Presented myself, &, Demonstrated to the Satisfaction of Mr Jefferson, the infamous
                                 falacy of all the insinuations which may have
                                been made tending to prejudice me in his opinion; the purity of the Motives, and ardent zeal by Which I
                                have constantly been influenced to promote the respect, honor & interest of our common Country & fellow
                                Citizens; yet having Learned, that the American Consul Protempore at Tunis is unfortunately dead, Should the
                                President do me the honor to consider me meriting, & could Suspend the appointment ’till I Shall have the happiness
                                of Presenting myself &c &c &c—I Shall be happy to Accept—especially Should the President not
                                conceive it expedient for the Moment to make the regulations Suggested Necessary to ensure the honor & interest of
                                our common Country & Countrymen in these States of Sicily, Italy or where a more agreeable Post may offer—& having some objects
                                of a private Nature of importance in Tunis, worthy of attention, provided I had an inducement Sufficient to go
                            there—
                        
                    